Per Curiam.
Respondent was admitted to practice by this Court in 1999. He maintains an office for the practice of law in Massachusetts, where he was admitted to the bar in 2005.
By order dated May 8, 2013, the Board of Bar Overseers of the Massachusetts Supreme Judicial Court publicly reprimanded respondent, who, among other things, continued to practice law while administratively suspended for failing to pay an annual attorney registration fee. Petitioner now moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). Respondent has filed a reply affidavit, admitting the misconduct and explaining that it was the product of administrative failures, for which he has no defense. We grant petitioner’s motion.
Under all of the circumstances presented, we conclude that, consistent with the discipline imposed in Massachusetts, respondent should be censured in this state. We also direct respondent to complete, within one year from the date of this decision, six credit hours of accredited continuing legal education in law office management in addition to the accredited continuing legal education required of all attorneys (see 22 NYCRR part 1500). Respondent is directed to report completion of the continuing legal examination to petitioner.
Lahtinen, J.P., Stein, McCarthy and Garry, JJ., concur.
Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.